Filed 12/10/18 Page 1 of 1 Page|D: 79
U.S. Department of Justice

Federal Bureau of Prisons

 

Oftice of the Warden

 

Metropolitan Correctional Center

150 Park Row

New York, New York 10007

(646) 836-6423, (646) 836-7751 (Fax)

November 26, 2018

The Honorable Jerome B. Simandle

United States District Court
District of New Jersey
Mitchen H. cohen Building & U.S. courthouse R ECE l VE D
4th & Cooper Streets, Room 1050 n
Camden, New Jersey 08101 DEI» n 7 2018
JEonME B. SlMA
U.S. DISTR:cTJU'\,f-,%`EE

Re: NICHOLAS MARTINO
REGISTER NUMBER: 70570-050
CRIMINAL NUMBER: 17-cr-240 (JBS)

Dear Judge Simandle:

We are in receipt of your Court Order pursuant to Title 18, United States Code, Section
4241(b) dated September 17, 2018, in the case of Mr. Nicholas Martino.

Mr. Nicholas Martino Was designated at the Metropolitan Correctional Center, New York on
November 19, 2018. ln order to provide the Court With a comprehensive and thorough
report, We generally ask for 30 days from the date of arrival. However, given the recent
volume of cases, We respectfully request an additional 15 days as permitted by the statute.
Thus, the evaluation Would conclude on January 2, 2019. The report Will be prepared and
provided to the Court Within two Weeks after the conclusion of the evaluation, January 17 ,
2019.

If the Court requires an expedited evaluation, We Will make every effort to accommodate
Thank you for your consideration in this matter.

Sincerely,

. f’L»
g@) So Ordered this / 0 gay of ab Q@“ - ZOLX
.N'Diaye

(
Warden …AMLW
rome B. Slmao e, . . lstnct Judge

LN/AJ/aj

